DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 03/07/2022.  Claims 22 – 42 are pending in the present application.
	Applicant’s arguments and amendments are considered and are not persuasive.
	This action is made final.  The claims have been examined and deemed allowable over the prior art of record.  However, the claims stand rejected under Double Patenting, as set forth below.

Double Patenting
03.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
04.	Claims 22 – 42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 7 of US Patent 10,706,107.  Although the conflicted claims are not identical, they are not patentably distinct from each other because the claims of the instant application recite nearly the same claimed limitations as the prior patent, just in a slightly broader sense.  However, they still capture almost identical subject matter.  Please see table below.
Application 16/891,837
Patent 10,706,107
22. A search system, comprising:

a processor;
a data store, comprising:
user query event data, the user query event data comprising a plurality of user query events, where each user query event includes a user identifier (ID) associated with the
user query event and one or more keywords associated with the user query event; and

a search clustering file defining a plurality of user clusters determined based on the user query event data, each user cluster comprising a plurality of user IDs associated with a
search vector including a label, the search clustering file associating the respective plurality of user IDs with each user cluster

a non-transitory computer readable medium, comprising instructions executable on the processor for:

accessing the user query event data; 
generating the search clustering file  by:
assigning labels to user query events of the user query event data; evaluating the one or more keywords of a user query event to determine if
the label of the user query event is associated with the one or more keywords and assigning the label to the user query event when the label is associated with the one or more keywords; and









clustering the user query events to generate the plurality of user clusters.






receiving a user query event from a first user;

in response to receiving the user query event, determining a user ID of the first user;

determining a cluster of the plurality of user clusters of the search clustering file associated with the first user based on the user ID of the first user search and the clustering file; and


based on the cluster with which the first user is associated:
provide to the first user a suggested search query term based on the cluster with which the user is associated; or
provide to the first user a suggestion of a managed asset available for access, wherein the suggestion of the managed asset is determined based on the cluster.
1. A search system, comprising:
a network interface;
a processor;
a data store, comprising:
user query event data, the user query event data comprising a plurality of user query events, where each user query event includes a user identifier (ID) associated with the
user query event and one or more keywords associated with the user query event; and

a search clustering file defining a plurality of user clusters, each user cluster comprising a set of user IDs associated with a search vector defined by one or more critical
labels;




a non-transitory computer readable medium, comprising instructions executable on the processor for:

accessing the user query event data:
generating the search clustering file by:
generating a plurality of query structures for a set of users of the
search system by:
for each of the user query events in the user query event data, evaluating each of the one or more keywords of the user query event to determine if a
label is associated with the keyword and assigning the label to the user query event when the label is associated with the keyword:
creating a query structure for each user query event for which at least one keyword of the user query event is associated with the label;
saving the plurality of query structures for the set of users based on a number of user query event hits for each user and a hit threshold; and

applying a clustering rule to the plurality of query structures
to generate the plurality of user clusters, the set of user IDs associated with each cluster, and
the search vector for each of the plurality of user clusters; and

receiving a user query event from a first user;

in response to receiving the user query event, determining a user ID of the first user;

accessing the search clustering file based on the user ID of the first user
to determine if the user can be associated with a cluster of the plurality of user clusters of the
search clustering file;

based on the cluster with which the first user is associated:
provide to the first user a suggested search query term wherein
the search query term is associated with the cluster; or
provide to the first user a suggestion of a managed asset available for access, wherein the managed asset is determined based on the cluster.



Potential Allowable Subject Matter
05.	Claims 22 – 42 have been examiner and deemed allowable over the prior art of record.  However, the claims are rejected under the Double Patenting rejection (set forth above), and would need to overcome that rejection in order to be deemed allowable.

Reasons for the Indication of Allowable Subject Matter
06.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 22 – 42 in the instant application is because the prior arts of record do not teach or suggest a search clustering file that defines a plurality of user clusters based on user query event data, which associates user IDs with each user cluster.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
07.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

09.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

June 18, 2022